Citation Nr: 0424802	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  00-23 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a lower right leg 
residual of a shrapnel wound.

2.  Entitlement to service connection for migraine headaches 
secondary to service-connected shrapnel wounds of the left 
side of the head.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from July 1970 to February 
1972.

This appeal is from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The veteran has made a motion to reschedule a hearing before 
a Veterans Law Judge to be held at the Nashville RO.  See 
38 C.F.R. §§ 20.700(a), 20.704(a) (2003).  He cancelled two 
previously scheduled hearings.  VA received the current 
motion on July 6, 2004, less than two weeks before his 
rescheduled hearing, he again sought to reschedule the 
hearing, purportedly for more time to obtain evidence; the 
Board granted a request to reschedule for the same reason on 
August 20, 2002, also with less than two weeks notice.  The 
veteran has failed for a third time to provide the required 
two-week notice when requesting to reschedule a hearing and 
he has failed to show good cause either for the failure of 
timely notice or the need for the postponement.  38 C.F.R. 
§ 20.7004(c) (2003).  The motion for a third opportunity for 
a hearing is denied.

The veteran has withdrawn an appeal seeking increased rating 
for a left shoulder disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA has not examined the veteran's right leg in connection 
with the instant claim.  He has submitted evidence of right 
leg surgery in 1991 and in 1997.  He avers he sustained a 
shell fragment wound of the right leg during the incident 
when he sustained other injuries for which he received a 
Purple Heart Medal.  He is presumed to have sustained the 
right leg injury he reported absent clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2003).  
The fact of the injury is not proof of a nexus with current 
disability, however.  VA must assist the veteran to 
substantiate his claim by examining him and obtaining a 
current diagnosis and a medical opinion whether there is a 
nexus between any injury in service and any current findings.  
38 C.F.R. § 3.159(c)(4) (2003).

A December 1999 VA examination diagnosed status post shrapnel 
wound of the skull and also diagnosed migraine headaches.  
The examiner offered no opinion whether there is a nexus 
between the headaches and the wound.  Such an opinion is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4) 
(2003).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination of his lower right leg to 
diagnose or rule out residuals of a 
shrapnel wound.  Provide the examiner 
with the claims file.  The examiner 
should review the military medical 
history and the private 1991 to 1997 
medical records and provide an opinion 
whether it is less than, equal to, or 
greater than 50 percent probable that any 
current findings in the lower right leg 
is related to a shrapnel wound.

2.  Obtain an addendum to the December 
1999 VA examination comprising a medical 
opinion whether it is less than, equal 
to, or greater than 50 percent probable 
that the veteran's migraine headaches are 
related to shrapnel wounds of the left 
side of the veteran's skull.  Provide the 
examiner with the claims file.  Obtain 
another examination if the necessary 
nexus opinion cannot be provided without 
examination.

3.  Readjudicate the claims at issue, and 
determine whether the appellant's claim, 
or any part of it, may now be allowed.  
If none may, provide the appellant and 
his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



